PER CURIAM.
Action to recover a commission alleged to have heen earned by plaintiff on the sale of certain real estate for defendant. Plaintiff had judgment, and defendant appealed. The only question presented for consideration is whether the trial court erred in finding certain facts outside the issues made by the pleadings, and whether the conclusions of law are sustained by the findings of fact.
The rule laid down in Jones v. Wilder, 28 Minn. 238, 9 N. W. 707, controls the case. It was there held that, where there is no case or bill of exceptions, this court will presume that the findings of the trial court were within the issues litigated by the parties on the trial. In the case at bar there is no case or bill of exceptions, and under that decision we are bound to assume that the question whether plaintiff had an exclusive agency for the sale of the property was litigated on the trial by consent. The conclusions of law are fully supported by the findings of fact.
Judgment affirmed.